 

 

U.S. DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CDURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION MAR | 2 2020
UNITED STATES OF AMERICA §
§ CL US. DISTRICT COURT
Plaintiff, Ae
v. § 2:19-CR-186-Z-BR-1
§
ANDREA KATE PHILLIPS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 25, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Andrea Kate Phillips filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Andrea Kate Phillips was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Andrea Kate Phillips; and ADJUDGES Defendant Andrea Kate Phillips guilty of Count One of the
Information in violation of 18 U.S.C. § 4. Sentence will be imposed in accordance with the Court’s

sentencing scheduling order.

SO ORDERED, March IZ , 2020.

 

MATTAEW J. KAGSMARYK
UNIZED STATES DISTRICT JUDGE

 
